DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, “the annular sleeve comprising first and second flat bearing surfaces engaging the first and second guide surfaces” should be corrected to --the annular sleeve comprising first and second flat bearing surfaces that engage the first and second guide surfaces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the spherical portion" and “the bearing stud” in lines 3 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this action, Examiner will interpret the spherical portion as the “bearing portion” and the bearing stud as the “ball stud”, as there is antecedent basis for these limitations in claim 1.
claims 6-9. As such, Examiner will interpret those limitations in the same manner as stated above.
Claim 5 further recites the limitation “the second axis being parallel to the first guide surface”. Claim 5 goes on to say that engagement of the annular sleeve with the first and second guide surfaces prevents rotation of the bearing stud about the second axis. When viewing the figures of the instant application, the second axis (204) is seen to be perpendicular to the first guide surface, not parallel. It is therefore unclear how the second axis is to be parallel to the first guide surface if rotation of the ball stud about the second axis is to be prevented, because if the second axis is to be parallel to the first guide surface, the ball stud would be rotatable about the second axis. Therefore, for the purpose of this action, Examiner will interpret this limitation as reading as “the second axis being perpendicular to the first guide surface”.
Claim 13 recites the limitation “the cylindrical portion” in line 1. There is insufficient antecedent basis for this limitation in the claim. However, Examiner recognizes that claim 12 defines a cylindrical portion of the annular sleeve. As such, Examiner will interpret claim 13 as being dependent from claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellamy et al. (US 4,613,251; hereinafter Bellamy).
Regarding claim 1, Bellamy discloses a studded ball joint, comprising: 
a housing (comprising 12, 22) defining an interior cavity (interior cavity houses bearing portion 17 of ball stud and socket 16) and having a slot formed at a first end (see slot A Annotated Fig. 1 below), sides of the slot defining first and second guide surfaces (B, C in Annotated Fig. 2 below), the interior cavity comprising a concave surface (formed via socket 16 within the interior cavity); 
an annular sleeve (19 with annular opening through which stud portion 18 extends through) slidingly engaged with the slot (clearances 25 within slot allow for sleeve to slide within the slot as is described in Col. 2 lines 20-24); 
and a ball stud, comprising: 
a bearing portion (17) disposed within the cavity (as seen in the figures); and 
an elongate stud portion (18) extending from the bearing portion through the annular sleeve (stud portion extends through the top of the annular opening of the sleeve) and defining a first axis (see Annotated Fig. 1).  

    PNG
    media_image1.png
    542
    416
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    432
    444
    media_image2.png
    Greyscale

				
Regarding claim 2, Bellamy discloses wherein the ball stud is rotatable about the first axis relative to the annular sleeve (see Col. 1 lines 1-19).  
Regarding claim 3, Bellamy discloses wherein the annular sleeve comprises first and second flat bearing surfaces (see D, E in Annotated Fig. 3 below) on an exterior surface of the sleeve.  

    PNG
    media_image3.png
    432
    485
    media_image3.png
    Greyscale


Regarding claim 4, Bellamy discloses wherein the first and second flat bearing surfaces slidably engage the first and second guide surfaces (as described in Col. 2 lines 20-24), respectively, to prevent rotation of the annular sleeve about the first axis (as seen in Fig. 3, the position of the first and second flat bearing surfaces with respect to the first and second guide surfaces will prevent rotation of the annular sleeve about the first axis).  
Regarding claim 5, Bellamy discloses wherein the ball stud further defines a second axis perpendicular to the first axis (see direction of second axis in Annotated Fig. 4 below), the second axis being perpendicular to the first guide surface and passing through a center of the bearing portion (the second axis passes through the center of the bearing portion; see direction of second axis in Annotated Fig. 4), wherein engagement of the annular sleeve with the first and guide surfaces prevents rotation of the ball stud about the second axis (as seen in Fig. 3, the position of the first and 

    PNG
    media_image4.png
    517
    609
    media_image4.png
    Greyscale


Regarding claim 6, Bellamy discloses wherein the ball stud further defines a third axis (see direction of third axis Annotated Fig. 4, 5 below) perpendicular to the first and second axes (as seen in Annotated Fig. 5) and passing through the center of the bearing portion (the third axis passes through the center of the bearing portion; see direction of third axis in Annotated Fig. 4), wherein the ball stud is rotatable about the third axis (as described in Col. 2 lines 20-24).  

    PNG
    media_image5.png
    542
    474
    media_image5.png
    Greyscale


Regarding claim 7, Bellamy discloses wherein the annular sleeve slidingly engages the slot as the ball stud rotates about the third axis (as the ball stud rotates about the third axis as described in Col. 2 lines 20-24, the sleeve will slide within the slot).  
Regarding claim 8, Bellamy discloses wherein rotation of the ball stud is limited by contact between the annular sleeve and first and second (see F, G in Annotated Fig. 6 below) ends of the slot (as can be seen within Fig. 3).  

    PNG
    media_image6.png
    432
    526
    media_image6.png
    Greyscale


Regarding claim 10, Bellamy discloses wherein the annular sleeve comprises first and second flat bearing surfaces (D, E in Annotated Fig. 3) that engage the first and second guide surfaces (as ball stud and annular sleeve rotate as described in Col. 2 lines 20-24, the bearing surfaces will engage the guide surfaces).  
Regarding claim 11, Bellamy discloses a studded ball joint, comprising: 
a housing (comprising 12, 22) defining a spherical interior cavity (see H in Annotated Fig. 7 below having spherical portion I) and having a slot formed at a first end (see A in Annotated Fig. 1), sides of the slot defining first and second guide surfaces (see B, C in Annotated Fig. 2); 
a ball stud, comprising: 

an elongate stud portion (18) extending from the spherical bearing portion through the slot (it can be seen in the figures the stud portion extends from the bearing portion and through the top of the slot); and 
an annular sleeve (19 with annular opening through which stud portion 18 extends through) surrounding the elongate stud portion (as seen in the figures) and slidingly engaging the slot (clearances 25 within slot allow for sleeve to slide within the slot as is described in Col. 2 lines 20-24).  

    PNG
    media_image7.png
    542
    399
    media_image7.png
    Greyscale


Regarding claim 12, Bellamy discloses wherein the annular sleeve comprises a spherical surface (Col. 2 lines 36-40 state the sleeve may have a spherical surface) disposed within the spherical interior cavity (it can be seen in the figures the annular sleeve is disposed in the interior cavity having a spherical portion) of the housing and a cylindrical portion (see J in Annotated Fig. 8 below, having a cylindrical annular opening K receiving stud portion 18) extending through the slot (it can be seen in the figures the cylindrical portion extends through a portion of the slot).  

    PNG
    media_image8.png
    438
    510
    media_image8.png
    Greyscale


Regarding claim 13, Bellamy discloses wherein the cylindrical portion comprises parallel flat surfaces (L, M in Annotated Fig. 8) slidingly engaging the first and second guide surfaces of the slot (as ball stud and annular sleeve rotate as described in Col. 2 lines 20-24, the bearing surfaces will slidingly engage the guide surfaces).  
Regarding claim 14, Bellamy discloses wherein the housing further comprises a socket (16) disposed within a cylindrical body (see cylindrical body portion N of the housing in Annotated Fig. 9 below), the socket and the cylindrical body cooperating to define the spherical interior cavity (socket defines a receiving area for bearing portion of ball stud within spherical interior cavity).  

    PNG
    media_image9.png
    542
    374
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bellamy.
Regarding claim 9, Bellamy does not explicitly disclose wherein the ball stud is rotatable about the third axis through a range of 10⁰ to 60⁰. 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. rotational range of the ball stud) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bellamy so that the ball stud is rotatable about the third axis through a range of 10⁰ to 60⁰.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bellamy in view of Swanson (US 4,749,299).
Regarding claim 15, Bellamy discloses of a concave recess of the socket (see O in Annotated 10 below), but does not disclose a wear plate positioned on the concave recess.

    PNG
    media_image10.png
    536
    358
    media_image10.png
    Greyscale


	Swanson teaches a similar studded ball joint having a wear plate (18) positioned on a socket member (17) within a cavity of a housing, with the wear plate and socket member exerting a preload force against a ball stud (21; see Col. 4 lines 13-15).  Accordingly, It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bellamy with the teachings of Swanson, to include a wear plate on the concave recess of the socket, in order to induce a preload force against the ball stud.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619